Exhibit 10.10.1

 

CHASE CORPORATION

RESTRICTED  STOCK  AGREEMENT UNDER THE 2013 INCENTIVE  PLAN

 

This Restricted Stock Agreement (the “Agreement”), dated as of September 1,
2016, is by and between Chase Corporation (the “Company”) and Adam P. Chase (the
“Restricted Stockholder”).

1.     Grant of Award.  Pursuant to the terms of the Chase Corporation 2013
Incentive Plan (the “Plan”), effective as of September 1, 2016 (the “Grant
Date”), the Company hereby grants to the Restricted Stockholder an award of
7,768 shares of the Company’s common stock, par value $0.10 per share, subject
to the terms and conditions of this Agreement and the Plan.  As more fully
described below, the shares granted hereby are subject to forfeiture by the
Restricted Stockholder if certain criteria are not satisfied.

2.     Restrictions on Stock.  Until the termination of restrictions as provided
in Section 3 hereof, the Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in this
Agreement.  No rights or interests of the Restricted Stockholder under this
Agreement or under the Plan may be assigned, encumbered or transferred other
than (i) to the extent permitted and in accordance with such procedures adopted
by the Administrator from time to time and (ii) by will or the laws of descent
and distribution.  The naming of a designated beneficiary will not constitute a
transfer.

3.     Termination of Restrictions.

(a)     Vesting.  The Restricted Stock Award shall cliff vest over  3 years from
the grant date and become nonforfeitable and all restrictions set forth in
Section 3 hereof shall lapse, on August 31, 2019 (the “Vest Date”), provided the
Restricted Stockholder’s service with the Company has not terminated or ceased
on or prior to the Vest Date.

(b)     Termination of Service.  If the Restricted Stockholder’s status as an
employee, consultant or director of the Company is terminated prior to the Vest
Date by reason of the Restricted Stockholder’s retirement, death or disability
(as determined by the Administrator) or the Company terminating his service
without cause, the Restricted Stock Award shall vest, pro-rated on the date
service is terminated, and the restrictions on the pro-rated vested shares shall
lapse on the date of termination of service.  If the Restricted Stockholder’s
status as an employee, consultant or director of the Company is terminated by
the Restricted Stockholder or by the Company for cause prior to the Vest Date,
the Restricted Stock Award will immediately and irrevocably be forfeited and
neither the Restricted Stockholder nor any successors, heirs, assigns, or legal
representatives of the Restricted Stockholder shall thereafter have any further
rights or interest in such forfeited Restricted Stock or the certificates
thereof. For purposes of this subsection (b), service will be considered as
continuing uninterrupted during any bona fide leave of absence approved in
writing by the Company so long as the Restricted Stockholder’s right to
reemployment or survival of his service arrangement with the Company is
guaranteed either by statute or by contract.

(c)     Acceleration of Vesting upon Change in Control.  Unless otherwise
provided for in the vote granting such restricted stock, upon the consummation
of a transaction resulting in a



--------------------------------------------------------------------------------

 



Change in Control of the Company prior to the Vest Date, all restrictions
remaining on any Restricted Stock shall lapse.

4.     Rights as Stockholder.  Upon the issuance of a certificate or
certificates representing the Restricted Stock, the Restricted Stockholder shall
thereupon be a stockholder and, subject to the provisions of Section 2 hereof,
have all the rights of a stockholder with respect to such Restricted Stock,
including the right to vote and receive all dividends or other distributions
made or paid with respect to such Restricted Stock; provided, however, that such
Restricted Stock and any new, additional or different securities the Restricted
Stockholder may become entitled to receive with respect to such Restricted Stock
by virtue of a stock split, dividend or other change in the corporate or capital
structure of the Company shall be subject to the vesting and forfeiture
provisions, restrictions on transfer and other restrictions set forth in this
Agreement and the Plan.

5.     Stock Certificates; Legend.    Certificates for Restricted Stock shall be
issued in the Restricted Stockholder’s name and shall be held by the Company
until the Restricted Stock shall become vested and all restrictions thereon have
lapsed.  The Company shall serve as attorney-in-fact for the Restricted
Stockholder during the period during which the Restricted Stock are unvested
with full power and authority in the Restricted Stockholder’s name to assign and
convey to the Company any Restricted Stock held by the Company for the
Restricted Stockholder if the Restricted Stockholder forfeits the shares under
the terms of the this Agreement and the Plan.  Certificates representing the
Restricted Stock shall bear the following legend:

“The Shares represented by this Stock Certificate have been granted as
restricted stock under the Chase Corporation 2013 Equity Incentive Plan.  The
Shares represented by this Stock Certificate may not be sold, exchanged,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of unless the restrictions set forth in the Restricted Share Agreement between
the registered holder of these Shares and Chase Corporation shall have lapsed.

Upon the vesting of the Restricted Stock, the Company shall so notify the
Secretary of the Company and the Secretary shall obtain from the Company
certificates representing all such shares that have vested, which certificates
shall not bear any restrictive endorsement making reference to this Agreement,
and shall deliver such certificates to the Restricted Stockholder.

6.     No Right to Continued Employment.  This Agreement shall not confer upon
the Restricted Stockholder any right with respect to continuance of employment
by, or service with, the Company, nor shall it interfere in any way with the
right of the Company to terminate the Restricted Stockholder’s service at any
time and for any reason.

7.     Adjustment to Common Stock.  In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin‑off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the Committee shall make approximate and equitable
adjustments in the Restricted Stock corresponding to adjustments made by the
Committee in the number and kind of shares which may be issued under the
Plan.  Any new, additional or different securities to which the Restricted
Stockholder shall be entitled in respect of Restricted Stock by reason of such
adjustment shall be deemed to be Restricted Stock and shall be subject to the
same terms, conditions and restrictions as the Restricted Stock so adjusted.





--------------------------------------------------------------------------------

 



8.     Withholding Taxes.  The Restricted Stockholder acknowledges that the
Company is not responsible for the tax consequences to the Restricted
Stockholder of the granting or vesting of the Restricted Stock, and that it is
the responsibility of the Restricted Stockholder to consult with the Restricted
Stockholder’s personal tax advisor regarding all matters with respect to the tax
consequences of the granting and vesting of the Restricted Stock.  The Company
shall have the right to deduct from the Restricted Stock or any payment to be
made with respect to the Restricted Stock any amount that federal, state, local
or foreign tax law required to be withheld with respect to the Restricted Stock
or any such payment.  Alternatively, the Company may require that the Restricted
Stockholder, prior to or simultaneously with the Company incurring any
obligation to withhold any such amount, pay such amount to the Company in cash
or in shares of the Company’s Common Stock (including shares of Common Stock
retained from the Restricted Share Award creating the tax obligation), which
shall be valued at the Fair Market Value of such shares on the date of such
payment.  In any case where it is determined that taxes are required to be
withheld in connection with the issuance, transfer or delivery of the shares,
the Company may reduce the number of shares so issued, transferred or delivered
by such number of shares as the Company may deem appropriate to comply with such
withholding.  The Company may also impose such conditions on the payment of any
withholding obligations as may be required to satisfy applicable regulatory
requirements under the Exchange Act.

9.     Governing Law.  This Agreement shall be construed and administered in
accordance with and governed by the laws of the Commonwealth of Massachusetts
(without giving effect to any conflict or choice of laws provisions thereof that
would cause the application of the domestic substantive laws of any other
jurisdiction).

10.     Notice of Election Under Section 83(b). If the Restricted Stockholder
makes an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and the regulations and rulings promulgated thereunder, he will provide
a copy thereof to the Company within thirty days of the filing of such election
with the Internal Revenue Service.

11.     Notices.  Any notice hereunder to the Company shall be addressed to the
Company at its principal business office, 295 University Ave., Westwood,
Massachusetts 02090 and any notice hereunder to the Restricted Stockholder shall
be sent to the address reflected on the records of the Company, subject to the
right of either party to designate at any time hereafter in writing some other
address.

12.     Amendment of Agreement.  The Company may amend, modify or terminate this
Agreement, provided that the Restricted Stockholder’s consent to such action
shall be required unless the Company determines that the action, taking into
account any related action, would not materially and adversely affect the
Restricted Stockholder. 

13.     Successors and Assigns; No Third Party Beneficiaries.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  There are no third party beneficiaries of
this Agreement.

14.     Entire Agreement.  This Agreement and the Plan constitute the full and
entire understanding and agreement of the parties with regard to the Restricted
Stock and supersede in their entirety all other prior agreements, whether oral
or written, with respect thereto. 





--------------------------------------------------------------------------------

 



15.     Severability.  In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and each provision of this Agreement shall be enforced to the
fullest extent permitted by law.

16.      Waivers.  Any waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision hereof.

17.      Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings specified in the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument.

 

 

 

 

 

RESTRICTED STOCKHOLDER

CHASE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam P. Chase

 

By:

/s/ Peter R. Chase

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Name:

Adam P. Chase

 

Name:

Peter R. Chase

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Executive Chairman

 



--------------------------------------------------------------------------------